283 S.W.3d 188 (2008)
Ross Lamar BURNETT, Sr., Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-683.
Supreme Court of Arkansas.
April 17, 2008.
John W. Cone, for appellant.
No response.
PER CURIAM.
Appellant Ross Lamar Burnett, Sr., was convicted of capital murder. This court affirmed the judgment. Burnett v. State, CR 02-336, 2003 WL 21480965 (Ark. June 26, 2003) (per curiam). Appellant filed in the trial court a petition for postconviction relief under Ark. R.Crim. P. 37, which was denied. Following the denial of the Rule 37 petition, counsel for appellant, John W. Cone, presented a no-merit brief to this court and requested permission to withdraw as counsel. This court found that the brief and record submitted by Cone were deficient and inadequate for our review, Burnett v. State, CR 07-683, 2008 WL 525537 (Ark. Feb. 28, 2008) (per curiam). A writ of certiorari was issued and rebriefing was ordered.
John W. Cone has accepted an interim appointment as circuit judge for the Sixth Division of the Eleventh Judicial District, West, and he asks to be relieved as attorney of record in this case. We grant the motion to be relieved as attorney of record. Brent Standridge will be substituted as attorney of record in this matter. The clerk will establish a new briefing schedule.